Exhibit 10.6 CONFIDENTIAL EQUITY PLEDGE AGREEMENT AMONG GUOJUN WANG MING MA SHUANGDA WANG CAIQIN WANG YANJIE LIU DEJUAN ZHOU YI TAN JINGRU DU ZHENG WANG DALIAN VASTITUDE MEDIA GROUP CO.,LTD. DALIAN GUO-HENG MANAGEMENT AND CONSULTITION CO., LTD. AND THE LOCAL COMPANIES LISTED IN APPENDIX I NOVERMBER 6, 2009 EQUITY PLEDGE AGREEMENT This EQUITY PLEDGE AGREEMENT (hereinafter, this "AGREEMENT") is entered into in the People's Republic of China (hereinafter, "PRC") as of NOVERMBER 6, 2009 by and among the following Parties: (1) GUOJUN WANG ADDRESS: Room 1-21-4 Building No.8, Changqing Street Zhongshan District Dalian City Liaoning IDENTITY
